DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



1. Formal Matters
A.	In the response dated 1/12/22, Applicants elected, without traverse, Group I, drawn to the indicated SEQ ID NOs. Therefore, this restriction is deemed proper and is made FINAL.

B.	Claims 1-28, 53 and 54 are pending. Claims 14-23, 53 and 54 are withdrawn as being drawn to non-elected inventions. Claims 1-13 and 24-28 are the subject of this Office Action.




2. Specification
A.	The use of at least the terms EnVision® (page 130, 4th line from the bottom), TripLETM (paragraph [0230]), Vivaspin® 20 (paragraph [0234]) and LipofectamineTM 2000 (paragraph 0235) which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

B.	The listing of references on pages 4-5 of the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


D.	Though no issues could be found, Applicant is advised that embedded hyperlinks and/or other forms of browser-executable code are impermissible and require deletion. The attempt to incorporate subject matter into the patent application by reference to a hyperlink and/or other forms of browser-executable code is considered to be an improper incorporation by reference. See MPEP 608.01(p), paragraph I regarding incorporation by reference. It is noted that the recitation of “www.” alone, as opposed to “http://www.”, is also active and should not be used.  

E.	Though no issues could be found, when a sequence is presented in a drawing, regardless of the format or the manner of presentation of that sequence in the drawing, the sequence must still be included in the Sequence Listing and a sequence identifier ("SEQ ID NO:X") must be used either in the drawing or in the Brief Description of the Drawings. See MPEP § 2422.02. 

F.	Though no issues could be found, according to 37 CFR 1.821(d) (MPEP § 2422), where the description or claims of a patent application discuss a sequence listing that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the assigned identifier, in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.

G.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicants’ cooperation is requested in correcting any errors of which Applicants may become aware.

	


3. Claim Rejections - 35 USC § 112(a) – scope of enablement
	No rejection is being made over claim 8 since it is believed that the recited regions of the light and heavy chains comprise all 6, full-length, CDRs.

4. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




A.	Claim 1, 2 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunne et al.  
Dunne teaches monoclonal and polyclonal antibodies which bind to human CDH6 (“Materials”) and “Antibodies and Protein to Cadherin 6 Inhibit Platelet Aggregation”. 
Regarding claim 1 (antibody having internalization ability), it is noted that claim 1 does not require the fragment to have internalization activity, only that it is a functional fragment of one which does. Regarding claim 2 (competitive inhibitory activity to one of the recited antibodies). For both of these claims, since the Office does not have the facilities for examining and comparing applicants' protein with the protein of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the antibody of the prior art does not possess the same material structural and functional characteristics of the claimed antibody).  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray, 10 USPQ 2d 1922 1923 (PTO Bd. Pat. App. & Int.). Similarly, the reference does not specifically recite any of the modifications in claim 24. However, since the antibodies were produced in sheep, it would be expected that one or more (e.g. glycosylation/processing) modifications would be expected.



Shimazui teaches an antibody to human cadherin 6 (page 332 right column under “Antibodies”). Regarding claims 1 and 2, as discussed above for Dunne, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray, 10 USPQ 2d 1922 1923 (PTO Bd. Pat. App. & Int.). Similarly, the reference does not specifically recite any of the modifications in claim 24. However, since the antibodies were produced in mice, it would be expected that one or more (e.g. glycosylation/processing) modifications would be expected.
 

C.	Claim 1, 2, 13 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Cho et al.
Cho teaches polyclonal antibodies to human CDH6 (page 84, right column, first full paragrah). Regarding claims 1 and 2, as discussed above for Dunne, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray, 10 USPQ 2d 1922 1923 (PTO Bd. Pat. App. & Int.). Similarly, the reference does not specifically recite any of the modifications in claim 24. However, since the antibodies were produced in rabbits, it would be expected that one or more (e.g. glycosylation/processing) modifications would be expected.



D.	Claim 1, 2, 5, 13 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Bialucha (U.S. Patent No. 9,982,045). 
Paragraphs [0009] and [0016] of the published application (US2016/0046711) teaches human CDH6, which is expected to be identical to the instant human CDH6. Humanized antibodies are taught in paragraph [0016] and Fab fragments in [0359]. The specification also teaches antibodies as part of an ADC (paragraph [0022] teaches antibodies conjugated to DM4) which would be expected to internalize (paragraphs [0149] and [0380]).
Regarding claims 1 and 2, as discussed above for Dunne, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray, 10 USPQ 2d 1922 1923 (PTO Bd. Pat. App. & Int.). Similarly, the reference does not specifically recite any of the modifications in claim 24. However, since the antibodies were produced in mammals [00257], it would be expected that one or more (e.g. glycosylation/processing) modifications would be expected.



5. Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


A.	Claims 1-13 and 24-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 11,077,202 (17/010,162). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are a species of the instant genus. The only essential difference being that the patent claims recite a drug conjugated to the identical antibody (ADC). However, it would have been obvious at the time of the instant invention to have conjugated a drug to the instant antibody in order to specifically target the drug to a desired cellular location for therapeutic or diagnostic purposes since antibodies can provide extraordinary targeting specificity. Furthermore, the technique of using ADCs was well-known in the art at the time of the instant invention.


B.	Claims 1-13 and 24-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-65 of copending Application No. 17/293,577 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons discussed in paragraph A, above, regarding U.S. Patent No. 11,077,202.





6. Conclusion
	No claim is allowable.






Advisory information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LANDSMAN whose telephone number is 571-272-0888.  The examiner can normally be reached M-F 8 AM – 6 PM (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached at 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT S LANDSMAN/Primary Examiner, Art Unit 1647